Citation Nr: 0806624	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-03 730	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation based on a need 
for the regular aid and attendance of another person, or for 
being housebound, to include at the housebound rate.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from December 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In this rating decision, in pertinent part, 
the RO denied entitlement to special monthly compensation.  
The veteran filed a notice of disagreement to this decision, 
and after a statement of the case was issued, submitted a 
timely substantive appeal (VA Form 9).

The veteran requested that he be afforded a Board hearing.  
The veteran was scheduled for a video conference hearing to 
be held in December 2007, but the record indicates that the 
veteran cancelled his hearing.  See 38 C.F.R. § 20.704 
(2007).

As discussed below, on the date that the veteran was 
scheduled for the hearing, he sent in notice that he wished 
to withdraw his appeal.  In this same document, he indicated 
he wished to file increased rating claims for his service-
connected disabilities.  The RO is directed to take 
appropriate action regarding these new increased rating 
claims.


FINDING OF FACT

In a written communication received at the VA in December 
2007, the veteran indicated his desire to withdraw from 
appellate status all claims on appeal; the only issue on 
appeal was entitlement to special monthly compensation based 
on a need for the regular aid and attendance of another 
person, or for being housebound, to include at the housebound 
rate.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, who had perfected his claim for entitlement to 
special monthly compensation based on a need for the regular 
aid and attendance of another person, or for being 
housebound, to include at the housebound rate, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made 
by the veteran or by his authorized representative.  See 38 
C.F.R. § 20.204.

VA received a December 2007 statement from the veteran 
indicating he wished to withdraw his pending appeal.  The 
statement fulfilled the form and content requirements for 
filing a withdrawal of appeal.  See 38 C.F.R. § 20.204.  
Accordingly, as the appeal has been withdrawn, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


